DETAILED CORRESPONDENCE
This action is in response to the filing of the Amendments on 01/06/2022.   Claim 25 is new. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined
under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 3, 7, 11-18, 20 ,21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Banvait  (US 2017113684) in view of De Beaufort (US 9747796).

Claim 1, Banvait discloses a vehicle driving control apparatus comprising:
a communication interface configured to receive, from a sound sensor, a signal corresponding to sound that is generated in an external environment [see Abst and Fig 1, and p0021 controller 102 - the controller for an autonomous vehicle receives audio signals from one or more microphones. The outputs of the microphones are pre-processed to enhance audio features that originated from vehicles; The controller 102 may receive one or more audio streams from one or more microphones 106. For example, one or more microphones or microphone arrays may be mounted to the vehicle and output audio streams received by the controller 102. The microphones 106 may include directional microphones having a sensitivity that varies with angle]; and
a processor configured to: identify a sound object generating the sound, by obtaining a type of the sound object and either one or both of a direction of the sound object [see p0023 and p0040- The collision avoidance module 108 may include an audio detection module 110a. The audio detection module 110a may include an audio pre-processing module 112a that is programmed to process the one or more audio streams in order to identify features that could correspond to a vehicle. The audio detection module 110a may further include a machine learning module 112b that implements a model that evaluates features in processed audio streams from the pre-processing module 112a and attempts to classify the audio features], 
and a distance from the sound object to a vehicle comprising the vehicle driving control apparatus, based on the received signal; [see at least p0042, p0043 - the microphone array processing module 404 may evaluate the timing of arrival of an audio feature from various microphones 106a-106d in order to estimate a direction to a source of the audio feature. For example, an audio feature may be the sound of a vehicle that commences at time T1, T2, T3, and T4 in the outputs of the noise cancellation modules 400a-400d. Accordingly, knowing the relative positions of the microphones 106a-106d and the speed of sound S, the difference in distance to the source from the microphones 106a-106d may be determined, e.g. D2=S/(T2−T1), D3=S/(T3−T1), D4=S/(T4−T1), where D2, D3, D4 are the estimated difference in distance traveled by the audio feature relative to a reference microphone, which is microphone 106a in this example], 
and control driving of the vehicle, based on the identified sound object [see Fig 5, and p0049 - Collision avoidance is performed 518 with respect to the obstacle set. As noted above, this may include detecting potential collisions and activating one or more of a steering actuator 116a, accelerator actuator 116b, and brake actuator 116c in order to avoid the obstacles of the obstacle set as well as guiding the vehicle to an intended destination],
Banvait does not specifically teach wherein the processor is further configured to identify the sound object by: determining a frequency, at which an intensity change is equal to or greater than a reference range, among a plurality of frequencies in the signal received from the sound sensor.
However, De Beaufort discloses a vehicle 101 approaching an electronic device 102. Vehicle 101 is referred to as approaching the device 102 when it has a direction of motion 110 that moves the vehicle 101 closer to the device 102 over time. The device 102 may, for example be a mobile phone, tablet computer, another vehicle, or wearable smart clothing.  [see fig 1 and Col 3, ll.24 – 34].  Further disclosing, the sound waveform 112 may be determined to be associated with a vehicle 101 if an intensity value of a frequency bin having a greatest intensity value among all of the bins in the frequency range 332 associated with sound generated by vehicles, as seen at frequency bin 336, is greater than an intensity value of a frequency bin having a greatest intensity value among all of the bins in a frequency range 334 that is associated with sound generated by human voices, as seen at frequency bin 338, which may be 100 to 260 Hz [see Figs 3A – 3C and Col 4, ll. 61 – Col 5, ll. 3]. 
Also, the processing circuitry may operate to determine whether the frequency bin 420 shifts to higher frequencies from a first time period to a second time period by evaluating the histograms of two or more sequentially recorded sound waveforms 112. When the vehicle 101 moves a distance 450 closer to the device 102, the Doppler Effect on the sound generated by vehicle 101 causes the frequency bins created from the vehicle sound waveform 112, depicted by the frequency bin with the highest intensity value 420, to shift to higher frequencies by the illustrated frequency shift 460 [see at least Figs 4A – 4B and Col 5, 37 – 42]. 
Therefore, it would have been obvious to modify Banvait to include wherein the processor is further configured to identify the sound object by: determining a frequency, at which an intensity change is equal to or greater than a reference range, among a plurality of frequencies in the signal received from the sound sensor, in order to provide techniques, systems and methods to generate alarms when vehicles are approaching a person or object to mitigate risks to pedestrians (or other objects, like other vehicles or high risk fixed structures) from oncoming vehicles.








Claim 2, Banvait as modified discloses the vehicle driving control apparatus of claim 1, wherein the processor is further configured to change either one or both of a driving route of the vehicle and a speed of the vehicle, based on the identified sound object [see at least p0026; Figs 3 and 5 and p0049 - Collision avoidance is performed 518 with respect to the obstacle set. As noted above, this may include detecting potential collisions and activating one or more of a steering actuator 116a, accelerator actuator 116b, and brake actuator 116c in order to avoid the obstacles of the obstacle set as well as guiding the vehicle to an intended destination].

Claim 3, Banvait as modified discloses the vehicle driving control apparatus of claim 1, wherein the processor is further configured to control the driving of the vehicle to prevent a collision between the vehicle and the identified sound object [see at least p0026; Figs 3 and 5 and p0049 - Collision avoidance is performed 518 with respect to the obstacle set. As noted above, this may include detecting potential collisions and activating one or more of a steering actuator 116a, accelerator actuator 116b, and brake actuator 116c in order to avoid the obstacles of the obstacle set as well as guiding the vehicle to an intended destination].


Claim 7, Banvait as modified discloses the vehicle driving control apparatus of claim 1, wherein the sound sensor is mounted on the vehicle [see Fig 3 and p0021- one or more microphones or microphone arrays may be mounted to the vehicle and output audio streams received by the controller 102. The microphones 106 may include directional microphones having a sensitivity that varies with angle].

Claim 11, Banvait as modified discloses the vehicle driving control apparatus of claim 1, wherein the sound object is not identified by an optical sensor mounted on the vehicle [see p0036 - the obstacle 302 (sound object) may be obscured from a line of sight 304 of a driver or image sensor 104 by an occluding object 306 such as parked vehicle, building, tree, sign, etc; vehicle 300 may be close enough to detect sound generated by the occluded obstacle 302 using microphones 106, particularly where the occluded obstacle 302 is a vehicle].



Claim 12, Banvait as modified discloses the vehicle driving control apparatus of claim 11, wherein the sound object is in an area other than a line of sight of the optical sensor, in the external environment of the vehicle [see at least p0036 - the obstacle 302 may be obscured from a line of sight 304 of a driver or image sensor 104 by an occluding object 306 such as parked vehicle, building, tree, sign, etc. Accordingly, imaging devices 104 may not be effective at detecting such obstacles. However, the vehicle 300 may be close enough to detect sound generated by the occluded obstacle 302 using microphones 106, particularly where the occluded obstacle 302 is a vehicle. Although the methods disclosed herein are particularly useful where there is an occluding object 306]. 


Claim 13, Banvait as modified discloses the vehicle driving control apparatus of claim 11, wherein the optical sensor comprises an image sensor [see at least p0021 – p0022- The controller 102 may receive one or more image streams from one or more imaging devices 104. For example, one or more cameras may be mounted to the vehicle and output image streams received by the controller 102].

Claim 14, Banvait as modified discloses the vehicle driving control apparatus of claim 11, wherein the processor is further configured to:
obtain one or more candidate sound objects potentially generating the sound, based on a result that is output from the sound sensor [see p0040 – p0041 - The machine learning model 402 may be trained with various types of noises in various types of situations. In particular, sounds recorded using the array of microphones 106a-106d (or an array with similar specifications) may be recorded from a known source at various relative locations, relative speeds, and with and without background noise]; and
identify, as the sound object, one among the one or more candidate sound objects that is not identified by the optical sensor [see p0036 - the obstacle 302 may be obscured from a line of sight 304 of a driver or image sensor 104 by an occluding object 306 such as parked vehicle, building, tree, sign, etc. Accordingly, imaging devices 104 may not be effective at detecting such obstacles. However, the vehicle 300 may be close enough to detect sound generated by the occluded obstacle 302 using microphones 106, particularly where the occluded obstacle 302 is a vehicle. Although the methods disclosed herein are particularly useful where there is an occluding object 306]. 


Claim 15, Banvait discloses a method of controlling driving of a vehicle, the method comprising:
receiving, from a sound sensor, a signal corresponding to sound that is generated in an external environment [see Abst and Fig 1, and p0021 controller 102 - the controller for an autonomous vehicle receives audio signals from one or more microphones. The outputs of the microphones are pre-processed to enhance audio features that originated from vehicles; The controller 102 may receive one or more audio streams from one or more microphones 106. For example, one or more microphones or microphone arrays may be mounted to the vehicle and output audio streams received by the controller 102. The microphones 106 may include directional microphones having a sensitivity that varies with angle]; 
identifying a sound object generating the sound, by obtaining a type of the sound object and either one or both of a direction of the sound object and a distance from the sound object to the vehicle, based on the received signal [see p0023 and p0040- The collision avoidance module 108 may include an audio detection module 110a. The audio detection module 110a may include an audio pre-processing module 112a that is programmed to process the one or more audio streams in order to identify features that could correspond to a vehicle. The audio detection module 110a may further include a machine learning module 112b that implements a model that evaluates features 112a and attempts to classify the audio features], and 

a distance from the sound object to a vehicle comprising the vehicle driving control apparatus, based on the received signal; [see at least p0042, p0043 - the microphone array processing module 404 may evaluate the timing of arrival of an audio feature from various microphones 106a-106d in order to estimate a direction to a source of the audio feature. For example, an audio feature may be the sound of a vehicle that commences at time T1, T2, T3, and T4 in the outputs of the noise cancellation modules 400a-400d. Accordingly, knowing the relative positions of the microphones 106a-106d and the speed of sound S, the difference in distance to the source from the microphones 106a-106d may be determined, e.g. D2=S/(T2−T1), D3=S/(T3−T1), D4=S/(T4−T1), where D2, D3, D4 are the estimated difference in distance traveled by the audio feature relative to a reference microphone, which is microphone 106a in this example], and
controlling driving of the vehicle, based on the identified sound object [see Fig 5, and p0049 - Collision avoidance is performed 518 with respect to the obstacle set. As noted above, this may include detecting potential collisions and activating one or more of a steering actuator 116a, accelerator actuator 116b, and brake actuator 116c in order to avoid the obstacles of the obstacle set as well as guiding the vehicle to an intended destination],


However, De Beaufort discloses a vehicle 101 approaching an electronic device 102. Vehicle 101 is referred to as approaching the device 102 when it has a direction of motion 110 that moves the vehicle 101 closer to the device 102 over time. The device 102 may, for example be a mobile phone, tablet computer, another vehicle, or wearable smart clothing.  [see fig 1 and Col 3, ll.24 – 34].  Further disclosing, the sound waveform 112 may be determined to be associated with a vehicle 101 if an intensity value of a frequency bin having a greatest intensity value among all of the bins in the frequency range 332 associated with sound generated by vehicles, as seen at frequency bin 336, is greater than an intensity value of a frequency bin having a greatest intensity value among all of the bins in a frequency range 334 that is associated with sound generated by human voices, as seen at frequency bin 338, which may be 100 to 260 Hz [see Figs 3A – 3C and Col 4, ll. 61 – Col 5, ll. 3]. 
Also, the processing circuitry may operate to determine whether the frequency bin 420 shifts to higher frequencies from a first time period to a second time period by evaluating the histograms of two or more sequentially recorded sound waveforms 112. When the vehicle 101 moves a distance 450 closer to the device 102, the Doppler Effect on the sound generated by vehicle 101 causes the frequency bins created from the vehicle sound waveform 112, depicted by the frequency bin with the highest intensity value 420, to shift to higher frequencies by the illustrated frequency shift 460 [see at least Figs 4A – 4B and Col 5, 37 – 42]. 
Therefore, it would have been obvious to modify Banvait, to include wherein the sound object is identified by: determining a frequency, at which an intensity change is equal to or greater than a reference range, among a plurality of frequencies in the signal received from the sound sensor, in order to provide techniques, systems and methods to generate alarms when vehicles are approaching a person or object to mitigate risks to pedestrians (or other objects, like other vehicles or high risk fixed structures) from oncoming vehicles.

Claim 16, Banvait as modified discloses the method of claim 15, wherein the controlling of the driving of the vehicle comprises changing any one or any combination of a driving route of the vehicle and a speed of the vehicle, based on the identified sound object [see at least p0026; Figs 3 and 5 and p0049 - Collision avoidance is performed 518 with respect to the obstacle set. As noted above, this may include detecting potential collisions and activating one or more of a steering actuator 116a, accelerator actuator 116b, and brake actuator 116c in order to avoid the obstacles of the obstacle set as well as guiding the vehicle to an intended destination].


Claim 17, Banvait as modified discloses the method of claim 15, wherein the controlling of the driving of the vehicle comprises controlling the driving of the vehicle such that the vehicle and the identified sound object do not collide with each other [see at least p0026; Figs 3 and 5 and p0049 - Collision avoidance is performed 518 with respect to the obstacle set. As noted above, this may include detecting potential collisions and activating one or more of a steering actuator 116a, accelerator actuator 116b, and brake actuator 116c in order to avoid the obstacles of the obstacle set as well as guiding the vehicle to an intended destination].


Claim 18, Banvait as modified discloses the method of claim 15, further comprising outputting information of any one or any combination of the type of the sound object, the direction of the sound object, and the distance from the sound object to the vehicle [see at least p0047 - The method 500 may further include estimating 510 a direction to the origin of the sound. As described above, this may include invoking the functionality of the microphone array processing module 404 to evaluate differences in the time of arrival of audio features in the pre-processed outputs to determine a direction to the originator of the audio features or a range of possible angles to the originator of the audio features].







Claim 20, Banvait as modified discloses the method of claim 15, wherein the sound object is not identified by an optical sensor mounted on the vehicle [see Fig 3  and p0021 - one or more microphones or microphone arrays may be mounted to the vehicle and output audio streams received by the controller 102. The microphones 106 may include directional microphones having a sensitivity that varies with angle].


Claim 21, Banvait as modified discloses the method of claim 20, wherein the identifying of the sound object comprises:
obtaining one or more candidate sound objects potentially generating the sound, based on a result that is output from the sound sensor; [see p0040 – p0041 - The machine learning model 402 may be trained with various types of noises in various types of situations. In particular, sounds recorded using the array of microphones 106a-106d (or an array with similar specifications) may be recorded from a known source at various relative locations, relative speeds, and with and without background noise];
 and identifying, as the sound object, one among the one or more candidate sound objects that is not identified by the optical sensor [see p0036 - the obstacle 302 may be obscured from a line of sight 304 of a driver or image sensor 104 by an occluding object 306 such as parked vehicle, building, tree, sign, etc. Accordingly, imaging devices 104 may not be effective at detecting such obstacles. However, the vehicle 300 may be close enough to detect sound generated by the occluded obstacle 302 using microphones 106, particularly where the occluded obstacle 302 is a vehicle. Although the methods disclosed herein are particularly useful where there is an occluding object 306]. 

Claim 24, Banvait as modified discloses a vehicle driving control apparatus of a vehicle, the vehicle driving control apparatus [controller 102] comprising: 
a sound sensor configured to obtain a signal corresponding to sound that is generated by a sound object in an external environment [see Abst and Fig 1, and p0021 controller 102 - the controller for an autonomous vehicle receives audio signals from one or more microphones. The outputs of the microphones are pre-processed to enhance audio features that originated from vehicles; The controller 102 may receive one or more audio streams from one or more microphones 106. For example, one or more microphones or microphone arrays may be mounted to the vehicle and output audio streams received by the controller 102. The microphones 106 may include directional microphones having a sensitivity that varies with angle]; and  a processor configured to:
 obtain a type of the sound object, a direction of the sound object and a distance between the sound object and the vehicle, based on the obtained signal; [see p0023 and p0040- The collision avoidance module 108 may include an audio detection module 110a. The audio detection module 110a may include an audio pre-processing module 112a that is programmed to process the one or more audio streams in order to identify features that could correspond to a vehicle. The audio detection module 110a may further include a machine learning module 112b that implements a model that evaluates features 112a and attempts to classify the audio features], and 
control driving of the vehicle, based on the obtained type of the sound object, the obtained direction of the sound object and the obtained distance [see at least p0042, p0043, Fig 5, and p0049 - Collision avoidance is performed 518 with respect to the obstacle set. As noted above, this may include detecting potential collisions and activating one or more of a steering actuator 116a, accelerator actuator 116b, and brake actuator 116c in order to avoid the obstacles of the obstacle set as well as guiding the vehicle to an intended destination  - the microphone array processing module 404 may evaluate the timing of arrival of an audio feature from various microphones 106a-106d in order to estimate a direction to a source of the audio feature. For example, an audio feature may be the sound of a vehicle that commences at time T1, T2, T3, and T4 in the outputs of the noise cancellation modules 400a-400d. Accordingly, knowing the relative positions of the microphones 106a-106d and the speed of sound S, the difference in distance to the source from the microphones 106a-106d may be determined, e.g. D2=S/(T2−T1), D3=S/(T3−T1), D4=S/(T4−T1), where D2, D3, D4 are the estimated difference in distance traveled by the audio feature relative to a reference microphone, which is microphone 106a in this example],
Banvait as modified does not specifically teach wherein the processor is further configured to identify the type of the sound by: determining a frequency, at which an intensity change is equal to or greater than a reference range, among a plurality of frequencies in the signal received from the sound sensor.
Vehicle 101 is referred to as approaching the device 102 when it has a direction of motion 110 that moves the vehicle 101 closer to the device 102 over time. The device 102 may, for example be a mobile phone, tablet computer, another vehicle, or wearable smart clothing.  [see fig 1 and Col 3, ll.24 – 34].  Further disclosing, the sound waveform 112 may be determined to be associated with a vehicle 101 if an intensity value of a frequency bin having a greatest intensity value among all of the bins in the frequency range 332 associated with sound generated by vehicles, as seen at frequency bin 336, is greater than an intensity value of a frequency bin having a greatest intensity value among all of the bins in a frequency range 334 that is associated with sound generated by human voices, as seen at frequency bin 338, which may be 100 to 260 Hz [see Figs 3A – 3C and Col 4, ll. 61 – Col 5, ll. 3]. 
Also, the processing circuitry may operate to determine whether the frequency bin 420 shifts to higher frequencies from a first time period to a second time period by evaluating the histograms of two or more sequentially recorded sound waveforms 112. When the vehicle 101 moves a distance 450 closer to the device 102, the Doppler Effect on the sound generated by vehicle 101 causes the frequency bins created from the vehicle sound waveform 112, depicted by the frequency bin with the highest intensity value 420, to shift to higher frequencies by the illustrated frequency shift 460 [see at least Figs 4A – 4B and Col 5, 37 – 42]. 
Therefore, it would have been obvious to modify Banvait as modified to include wherein the processor is further configured to identify the type of the sound by: determining a frequency, at which an intensity change is equal to or greater than a .


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Banvait (US 2017113684) in view of De Beaufort (US 9747796) and Kim (US 10141007) (hereinafter referred to as ‘007).

Claim 25, Banvait as modified as modified discloses the vehicle driving control apparatus of claim 1, but does not specifically disclose wherein the sound sensor comprises a plurality of vibrators, each configured to separately output an electrical signal corresponding to the sound, and wherein the processor is further configured to receive the signal, which is subdivided by frequency, based on the separately output electrical signal from each of the plurality of vibrators.
However, ‘007 discloses a sound/vibration spectrum analyzing devices including a resonator array to acquire a spectrum of sound and/or vibration are provided.  Sound/vibration spectrum analyzing devices that may improve resolution, reduce device area/size, and improve output of an individual resonator are provided. Sound/vibration spectrum analyzing devices that may improve resolution, reduce device area/size, and improve output of an individual resonator are provided.
 [see Summary].
Further, see Fig 8, a view for explaining a relationship among a number of resonators, a frequency resolution, a device area, an output of an individual resonator in a resonator array sensor; because resolution of a frequency band is the same as the number of resonators, the number of resonators is increased to improve the resolution. However, when the number of resonators increases, a device area increases, and thus miniaturization is difficult, applied fields are limited, and costs are raised. Furthermore, to increase the number of resonators while maintaining a device area, the size of an individual resonator is reduced. Accordingly, output may be lowered, and design of a resonance frequency may be restricted [see Col 9, ll. 22 – 31]. Also, see Figs 20 – 22, In the resonators 130 configured as above, when the second electrode 132 vibrates according to the movement of the membrane 120, an interval between the first and second electrodes 131 and 132 changes, and accordingly, capacitance between the first and second electrodes 131 and 132 is changed. An electrical signal from the first and second electrodes 131 and 132 may be sensed based on the change in capacitance. As a result, each of the resonators 130 may sense a sound/vibration frequency of a band. The frequency band that the resonators 130 may sense may be determined based on the dimensions, for example, lengths, of the resonators 130 [Col 14, ll 37 – 48]. 
.

Claims  4 – 6  and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Banvait (US 2017113684) in view of De Beaufort (US 9747796) and  YOSHIOKA (US 20130010980).

Claim 4, Banvait as modified discloses the vehicle driving control apparatus of claim 1, but it does not specifically disclose further comprising an output interface configured to output information of any one or any combination of the type of the sound object, the direction of the sound object, and the distance from the sound object to the vehicle.
However, YOSHIOKA discloses a vehicle direction identification device which identifies a direction in which a vehicle in a vicinity of a user vehicle is present from vehicle sound that originates from the vehicle and is obtained by a plurality of microphones [see p0045].  Further disclosing, it is often necessary to notify the driver especially in instances in which the vehicle is present in a blind spot shielded by a barrier. However, some drivers may find it not necessary to be notified in instances in which the display a notification on the vehicle display unit 109 when sound corresponds to the reflection information, and not displaying a notification when sound does not correspond to the reflection information.
Regarding determining the extent of arrival of direct sound, sound pressure threshold values may be set in place, and microphones may fit inside the cabin of the vehicle and determined by the display control unit 108 [see p0174 – p0175]. 
With reference to Figure 13, an example of yet another relationship of the correspondence between the identified direction and the display by the vehicle display unit. Similar to (b) and (c) in FIG. 12, the vehicle direction identification unit 106 can determine that the vehicle is present to the right of the user vehicle and that reflected vehicle sound is coming from a barrier to the side of the user vehicle from the change over time (transition) in the distribution between 0 ms and 400 ms to the distribution between 400 ms and 800 ms.  At this time, as is shown in (f) and (g) in FIG. 13, the presence of the vehicle and the presence of the vehicle to the right of the user vehicle is displayed to the driver on the vehicle display unit 109 [see Figs 12, 13 and p0176].
Therefore, it would have been obvious to modify Banvait as modified, to include   further comprising an output interface configured to output information of any one or any combination of the type of the sound object, the direction of the sound object, and the distance from the sound object to the vehicle, as suggested and taught by YOSHIOKA, providing to display the direction in which a vehicle is present from vehicle sound, and particularly to identify a direction in which a vehicle is present even when vehicle sound coming from a blind spot shielded from view is reflected.

	
	
	

Claim 5, Banvait as modified discloses the vehicle driving control apparatus of claim 4, but it does not specifically disclose wherein the output interface comprises a display configured to display an image related to the external environment, the image comprising the information of the type of the sound object.
However, YOSHIOKA discloses a vehicle direction identification device which identifies a direction in which a vehicle in a vicinity of a user vehicle is present from vehicle sound that originates from the vehicle and is obtained by a plurality of microphones [see p0045].
Further disclosing, when the direction in which the vehicle is present not from reflection information but from, for example, the arrival time difference of the sound is identified, the display control unit 108 uses, for example, the display mode shown in FIG. 9C to display an image showing the identified direction in which the vehicle is present on the vehicle display unit 109 [see at least p0150]. 
Therefore, it would have been obvious to modify Banvait as modified, to include wherein the output interface comprises a display configured to display an image related to the external environment, the image comprising the information of the type of the sound object, as suggested and taught by YOSHIOKA, providing to display the direction in which a vehicle is present from vehicle sound, and particularly to identify a direction 



Claim 6, Banvait as modified discloses the vehicle driving control apparatus of claim 5, but it does not specifically disclose wherein the display is further configured to display, on the displayed image, a relative position of the sound object with respect to the vehicle.
However, YOSHIOKA discloses a vehicle direction identification device which identifies a direction in which a vehicle in a vicinity of a user vehicle is present from vehicle sound that originates from the vehicle and is obtained by a plurality of microphones [see p0045].
	Further disclosing,  the vehicle direction identification unit 106 can determine that the vehicle is present to the right of the user vehicle and that reflected vehicle sound is coming from a barrier to the side of the user vehicle from the change over time (transition) in the distribution between 0 ms and 400 ms to the distribution between 400 ms and 800 ms. At this time, as is shown in (f) and (g) in FIG. 13, the presence of the vehicle and the presence of the vehicle to the right of the user vehicle is displayed to the driver on the vehicle display unit 109 [see Figs 12, 13 and p0176].
Therefore, it would have been obvious to modify Banvait as modified, to include wherein the display is further configured to display, on the displayed image, a relative position of the sound object with respect to the vehicle, as suggested and taught by YOSHIOKA, providing to display the direction in which a vehicle is present from vehicle sound, and 
Claim 19, Banvait as modified discloses the method of claim 18, but it does not specifically disclose wherein the outputting comprises displaying an image related to the external environment, the image comprising the information of the type of the sound object.
However, YOSHIOKA discloses a vehicle direction identification device which identifies a direction in which a vehicle in a vicinity of a user vehicle is present from vehicle sound that originates from the vehicle and is obtained by a plurality of microphones [see p0045].
	Further disclosing, when the direction in which the vehicle is present not from reflection information but from, for example, the arrival time difference of the sound is identified, the display control unit 108 uses, for example, the display mode shown in FIG. 9C to display an image showing the identified direction in which the vehicle is present on the vehicle display unit 109 [see at least p0150]. 
Therefore, it would have been obvious to modify Banvait as modified, to include wherein the outputting comprises displaying an image related to the external environment, the image comprising the information of the type of the sound object, as suggested and taught by YOSHIOKA, providing to display the direction in which a vehicle is present from vehicle sound, and particularly to identify a direction in which a vehicle is present even when vehicle sound coming from a blind spot shielded from view is reflected.








Claims  8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Banvait  (US 2017113684) in view of De Beaufort (US 9747796) and  

Claim 8, (see Arguments below) Banvait as modified discloses the vehicle driving control apparatus of claim 1, but it does not specifically disclose wherein the sound sensor comprises a plurality of vibrators arranged in different directions and having different resonance bands, and at least two among the plurality of vibrators are configured to vibrate in response to the sound.
First, the Examiner would like to note that a particular sound sensor is an obvious design choice for a person having ordinary skill in the art needing an acoustic sensor to determine the direction and source of a sound.  
	However, Hui discloses systems and methods are presented for detecting a direction of an incoming projectile and determining a source location of the projectile. One or more resonant sensors (comprising a plate, piezo electric sensor, etc.) can be arranged, where shockwaves from the projectile (e.g., shockwaves from a bullet travelling at supersonic speeds) are incident upon the plate and cause the plate to resonate [see Abst]. 
see Figs 3A, 3B, 5 p0048 and p0050 - a resonant sensor (e.g., comprising plate 110 and piezo sensor 120) can be embedded into a support structure Several resonant sensors (e.g., plates 110A-H; piezo sensors 120A-H and connectors 130A-H (where for sake of illustration only piezo sensor 120A and connector 130A are identified)) can be incorporated into support structure 350 to facilitate formation of a sensing array (e.g., akin to a microphone array previously described in the Background) to provide a desired degree of coverage;  it is anticipated that the resonant sensor located on this axis will have the highest degree of resonance with the degree of resonance fading for each resonant sensor as each sensor diverges away from the 100 degree alignment. Owing to the shockwave 580 having the highest energy in the region of the 100 degree alignment, the plate (e.g., any of plates 110A-H) associated with this beam will have the highest level of resonance induced by shockwave 580 and accordingly, as mentioned previously, the greater the level of resonance the greater the electrical output of the associated piezo sensor (e.g., respective film sensor 120A-H)];

 and at least two among the plurality of vibrators are configured to vibrate in response to the sound [see Figs 5 and 6, p0050 - a shockwave 580 emanating from projectile 570 arrives at the resonant sensor array aligned on an axis between 90 degrees and 120 degrees, in this scenario aligned at approximately 100 degrees. Given the proximity of projectile 570 to the resonant sensor aligned at 100 degrees, it is anticipated that the resonant sensor located on this axis will have the highest degree of resonance with the degree of resonance fading for each resonant sensor as each sensor diverges away from the 100 degree alignment].
Therefore, it would have been obvious to modify Banvait as modified, to include wherein the sound sensor comprises a plurality of vibrators arranged in different directions and having different resonance bands, and at least two among the plurality of vibrators are configured to vibrate in response to the sound, as suggested and taught by Hui, providing  resonant sensors that have a high quality which is able to capture the high energy and/or frequency shockwaves while being unaffected by the lower energy and/or lower frequency acoustic waves associated with operational noise and/or wind noise. 


Claim 22, (see Arguments below) Banvait as modified discloses the method of claim 15, but it does not specifically disclose wherein the sound sensor is mounted on the vehicle and comprises a plurality of vibrators arranged in different directions and having different resonance bands, and
at least two among the plurality of vibrators are configured to vibrate in response to the sound.
First, the Examiner would like to note that a particular sound sensor is an obvious design choice for a person having ordinary skill in the art needing an acoustic sensor to determine the direction and source of a sound.  
	However, Hui discloses systems and methods are presented for detecting a direction of an incoming projectile and determining a source location of the projectile. One or more resonant sensors (comprising a plate, piezo electric sensor, etc.) can be arranged, where shockwaves from the projectile (e.g., shockwaves from a bullet travelling [see Abst]. 
Further disclosing the sound sensor comprises a plurality of vibrators arranged in different directions and having different resonance bands [see Figs 3A, 3B, 5 p0048 and p0050 - a resonant sensor (e.g., comprising plate 110 and piezo sensor 120) can be embedded into a support structure Several resonant sensors (e.g., plates 110A-H; piezo sensors 120A-H and connectors 130A-H (where for sake of illustration only piezo sensor 120A and connector 130A are identified)) can be incorporated into support structure 350 to facilitate formation of a sensing array (e.g., akin to a microphone array previously described in the Background) to provide a desired degree of coverage;  it is anticipated that the resonant sensor located on this axis will have the highest degree of resonance with the degree of resonance fading for each resonant sensor as each sensor diverges away from the 100 degree alignment. Owing to the shockwave 580 having the highest energy in the region of the 100 degree alignment, the plate (e.g., any of plates 110A-H) associated with this beam will have the highest level of resonance induced by shockwave 580 and accordingly, as mentioned previously, the greater the level of resonance the greater the electrical output of the associated piezo sensor (e.g., respective film sensor 120A-H)];

 and at least two among the plurality of vibrators are configured to vibrate in response to the sound [see Figs 5 and 6, p0050 - a shockwave 580 emanating from projectile 570 arrives at the resonant sensor array aligned on an axis between 90 degrees and 120 degrees, in this scenario aligned at approximately 100 degrees. Given the 570 to the resonant sensor aligned at 100 degrees, it is anticipated that the resonant sensor located on this axis will have the highest degree of resonance with the degree of resonance fading for each resonant sensor as each sensor diverges away from the 100 degree alignment].
	
Therefore, it would have been obvious to modify Banvait as modified, to include wherein the sound sensor comprises a plurality of vibrators arranged in different directions and having different resonance bands, and at least two among the plurality of vibrators are configured to vibrate in response to the sound, as suggested and taught by Hui, providing  resonant sensors that have a high quality which is able to capture the high energy and/or frequency shockwaves while being unaffected by the lower energy and/or lower frequency acoustic waves associated with operational noise and/or wind noise. 

Claims 9, 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Banvait as modified (US 20170113684) in view of De Beaufort (US 9747796) and Hui ( US 20160291117), further in view of Kim (US 20180038901).
	The Examiner would first like to note that the type of sound sensor, the design of the sound sensor and the arrangement of resonators with respect to a vehicle is all in the expertise of one having ordinary skill in the art. During a design using sound sensors, the types of sound sensors vary and each type is an optional feature for the OSIA.  Specifically, see Banvait as modified at p0043 - Other approaches for identifying the direction to a sound based on different times of arrival to the vehicle as known in the art may also be used. Likewise, rather than simply determining a direction, a sector or range of angles 
	However, the Examiner uses Kim to show that sound sensors have a variety of designs that are known to those skilled in the art. 

Claim 9, Banvait as modified as modified discloses the vehicle driving control apparatus of claim 8, but it does not specifically disclose wherein any one or any combination of the plurality of vibrators is arranged in parallel with a driving direction of the vehicle.
	However, Kim discloses embodiments relate to audio spectrum analyzers and methods of arranging resonators included therein; Spectrum analyzers, which analyze audio or vibration spectrums, may be used for situation recognition, speech recognition, speaker recognition, or the like in cellphones, computers, home appliances, vehicles, or smart home environments, or may be mounted on home appliances, vehicles, buildings, or the like to analyze vibration information;  a plurality of resonators that have center frequencies different from each other, one end of each of the plurality of resonators being fixed to the support substrate. The plurality of resonators are arranged so that an interval between resonators having adjacent center frequencies is secured by a certain value or greater, thus reducing coupling and increasing analysis accuracy [see p0002 – p0003 and Abst]. 
	Kim further discloses an acoustic sensor for recognizing different sound sources by providing vibrators having different resonance bands; the plurality of resonators R are arranged according to the magnitude of the center frequencies, but exemplary embodiments are not limited thereto. The plurality of resonators R may be arranged in other arrangement methods capable of improving output characteristics [see at least p0075 – p0081]
	 
Therefore, it would have been obvious to modify Banvait as modified as modified, to include wherein any one or any combination of the plurality of vibrators is arranged in parallel with a driving direction of the vehicle, as suggested and taught by Kim, providing audio spectrum analyzers with improved resolution for use when maximum frequencies/vibrations are needed. 

Claim 10, Banvait as modified as modified discloses the vehicle driving control apparatus of claim 8, but it does not specifically disclose wherein the processor is further configured to: obtain a frequency band of the sound, based on a resonance frequency of a vibrating vibrator among the at least two among the plurality of vibrators; obtain the type of the sound object, based on the obtained frequency band of the sound: obtain the direction of the sound object relative to the vehicle, based on a direction of the vibrating vibrator, obtain and the distance from the sound object to the vehicle, based on an output intensity of the vibrating vibrator; and obtain a change in the distance from the sound object to the vehicle, based on a time-dependent variation of the output intensity of the vibrating vibrator.
First noting, see Banvait as modified at p0043 - Other approaches for identifying the direction to a sound based on different times of arrival to the vehicle as known in the art may also be used. Likewise, rather than simply determining a direction, a sector or range of angles may be estimated, i.e. a range of uncertainty about any estimated 
However, Kim discloses audio spectrum analyzers and methods of arranging resonators included therein. Kim further discloses an acoustic sensor for recognizing different sound sources by providing vibrators having different resonance bands; the plurality of resonators R are arranged according to the magnitude of the center frequencies, but exemplary embodiments are not limited thereto. The plurality of resonators R may be arranged in other arrangement methods capable of improving output characteristics [see at least p0075 – p0081].
For the recitation of “obtain the direction of the sound object relative to the vehicle, based on a direction of the vibrating vibrator, obtain and the distance from the sound object to the vehicle, based on an output intensity of the vibrating vibrator; and obtain a change in the distance from the sound object to the vehicle, based on a time-dependent variation of the output intensity of the vibrating vibrator.”
Banvait as modified discloses a direction to a source of the audio features is determined based on relative delays of the audio features in signals from multiple microphones. Where audio features are classified with an above-threshold confidence as originating from a vehicle, collision avoidance is performed with respect to the direction to the source of the audio features [see Abst]. 
For example, an audio feature may be the sound of a vehicle that commences at time T1, T2, T3, and T4 in the outputs of the noise cancellation modules 400a-400d. Accordingly, knowing the relative positions of the microphones 106a-106d and the speed of sound S, the difference in distance to the source from the microphones 106a-106d may be determined, e.g. D2=S/(T2−T1), D3=S/(T3−T1), D4=S/(T4−T1), where D2, distance traveled by the audio feature relative to a reference microphone, which is microphone 106a in this example.
For example, the angle A to the source of a sound may be calculated as an average of Asin(D2/R2), Asin(D3/R3), and Asin(D4/R4), where R2 is the separation between the microphone 106a and microphone 106b, R3 is the separation between microphone 106c and microphone 106a, and R4 is the separation between microphone 106d and microphone 106a. This approach assumes that the source of the sound is at a large distance from the microphones 106a-106d such that the incident sound wave may be approximated as a plane wave. Other approaches for identifying the direction to a sound based on different times of arrival as known in the art may also be used [see Banvait as modified p0042 – p0043]. 
With the use of an audio spectrum, such as Kim, an acoustic sensor for recognizing different sound sources by providing vibrators having different resonance bands it would be possible to modify Banvait as modified to obtain a change in the distance from the sound object to the vehicle, based on a time-dependent variation of the output intensity of the vibrating vibrator.
Therefore, it would have been obvious to modify Banvait as modified as modified, to include wherein the processor is further configured to: obtain a frequency band of the sound, based on a resonance frequency of a vibrating vibrator among the at least two among the plurality of vibrators; obtain the type of the sound object, based on the obtained frequency band of the sound: obtain the direction of the sound object relative to the vehicle, based on a direction of the vibrating vibrator, obtain and the distance from the sound object to the vehicle, based on an output intensity of the vibrating vibrator; and obtain a change in the distance from the sound object to the vehicle, based on a time-









Claim 23, Banvait as modified as modified discloses the method of claim 22, but it does not specifically disclose wherein the identifying of the sound object comprises: obtaining a frequency band of the sound, based on a resonance frequency of a vibrating vibrator among the at least two among the plurality of vibrators; obtaining the type of the sound object, based on the obtained frequency band of the sound; obtaining the direction of the sound object relative to the vehicle, based on a direction of the vibrating vibrator, obtaining the distance from the sound object to the vehicle, based on an output intensity of the vibrating vibrator; and obtaining a change in the distance from the sound object to the vehicle, based on a time-dependent variation of the output intensity of the vibrating vibrator.
First noting, see Banvait as modified at p0043 - Other approaches for identifying the direction to a sound based on different times of arrival to the vehicle as known in art may also be used. Likewise, rather than simply determining a direction, a sector or range of angles may be estimated, i.e. a range of uncertainty about any estimated direction, where the range of uncertainty a limitation on the accuracy of the direction estimating technique used.
However, Kim discloses audio spectrum analyzers and methods of arranging resonators included therein. Kim further discloses an acoustic sensor for recognizing different sound sources by providing vibrators having different resonance bands; the plurality of resonators R are arranged according to the magnitude of the center frequencies, but exemplary embodiments are not limited thereto. The plurality of resonators R may be arranged in other arrangement methods capable of improving output characteristics [see at least p0075 – p0081].
For the recitation of “obtain the direction of the sound object relative to the vehicle, based on a direction of the vibrating vibrator, obtain and the distance from the sound object to the vehicle, based on an output intensity of the vibrating vibrator; and obtain a change in the distance from the sound object to the vehicle, based on a time-dependent variation of the output intensity of the vibrating vibrator.”
Banvait as modified discloses a direction to a source of the audio features is determined based on relative delays of the audio features in signals from multiple microphones. Where audio features are classified with an above-threshold confidence as originating from a vehicle, collision avoidance is performed with respect to the direction to the source of the audio features [see Abst]. 
For example, an audio feature may be the sound of a vehicle that commences at time T1, T2, T3, and T4 in the outputs of the noise cancellation modules 400a-400d. Accordingly, knowing the relative positions of the microphones 106a-106d and distance to the source from the microphones 106a-106d may be determined, e.g. D2=S/(T2−T1), D3=S/(T3−T1), D4=S/(T4−T1), where D2, D3, D4 are the estimated difference in distance traveled by the audio feature relative to a reference microphone, which is microphone 106a in this example.
For example, the angle A to the source of a sound may be calculated as an average of Asin(D2/R2), Asin(D3/R3), and Asin(D4/R4), where R2 is the separation between the microphone 106a and microphone 106b, R3 is the separation between microphone 106c and microphone 106a, and R4 is the separation between microphone 106d and microphone 106a. This approach assumes that the source of the sound is at a large distance from the microphones 106a-106d such that the incident sound wave may be approximated as a plane wave. Other approaches for identifying the direction to a sound based on different times of arrival as known in the art may also be used [see Banvait as modified p0042 – p0043]. 
With the use of an audio spectrum, such as Kim, an acoustic sensor for recognizing different sound sources by providing vibrators having different resonance bands it would be possible to modify Banvait as modified to obtain a change in the distance from the sound object to the vehicle, based on a time-dependent variation of the output intensity of the vibrating vibrator.
Therefore, it would have been obvious to modify Banvait as modified as modified, to include wherein the identifying of the sound object comprises: obtaining a frequency band of the sound, based on a resonance frequency of a vibrating vibrator among the at least two among the plurality of vibrators; obtaining the type of the sound object, based on the obtained frequency band of the sound; obtaining the direction of the sound object relative to the vehicle, based on a direction of the vibrating vibrator, obtaining the . 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 7 and 9, 11 – 21 and 23 - 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, with respect to claims 8 and 22, the Examiner notes that the type of sound sensor, the design of the sound sensor and the arrangement of resonators with respect to a vehicle is all in the expertise of one having ordinary skill in the art. 
The Examiner uses Hui for what it teaches about sound sensors and not specifically about firearms and the Applicant alleges. Hui teaches one or more resonant sensors (comprising a plate, piezo electric sensor, etc.) can be arranged, where shockwaves from the projectile (e.g., shockwaves from a bullet travelling at supersonic speeds) are incident upon the plate and cause the plate to resonate. Further disclosing, the sound sensor comprises a plurality of vibrators arranged in different directions and having different resonance bands [see Figs 3A, 3B, 5 p0048 and p0050 - a resonant sensor (e.g., comprising plate 110 and piezo sensor 120) can be embedded into a support structure Several resonant sensors (e.g., plates 110A-H; piezo sensors 120A-H and connectors 130A-H (where for sake of illustration only piezo sensor 120A and connector 130A are identified)).
Also see Hui, p0049 and Fig 4, where a plurality of resonant sensor arrays located on a moving platform, such as a helicopter (not a small firearm) as Applicant suggests, can be arranged in a support structure to form a resonant sensor array. As shown in FIG. 4, a plurality of resonant sensor arrays (e.g., sensor arrays 470A-D) can be located on the fuselage of helicopter 460. Such an arrangement of resonant sensors can form an array of detectors to facilitate detection of a direction of an incoming projectile (e.g., a rifle round).  The education of detection of sound location is what Hui is used for.
Additionally, during a design using sound sensors, the types of sound sensors vary and each type is an optional feature for the OSIA.  Specifically, see Banvait as modified at p0043 - Other approaches for identifying the direction to a sound based on different times of arrival to the vehicle as known in the art may also be used. Likewise, rather than simply determining a direction, a sector or range of angles may be estimated, i.e. a range of uncertainty about any estimated direction, where the range of uncertainty a limitation on the accuracy of the direction estimation technique used. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).


Conclusion

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE MARIE LAROSE whose telephone number is (313)446-4856. The examiner can normally be reached M- F 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Renee LaRose/Examiner, Art Unit 3664                                                                                                                                                                                                        
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664